Citation Nr: 1524728	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-46 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1974 to November 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction over the claims file is currently held by the RO in Waco, Texas.

In correspondence received in January, February, and April 2015, the Veteran filed claims for entitlement to service connection for depression, sleep apnea, bilateral varicose veins, and acid reflux, as well as claims for entitlement to increased ratings for left ear hearing loss and a right hip disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  On his November 2009 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  However, in December 2014, the Veteran withdrew his request for a Board hearing and instead requested a hearing with a decision review officer (DRO) at the RO.  The hearing has not yet been scheduled and a remand is necessary to provide the Veteran the requested hearing.  

A remand is also necessary to schedule the Veteran for an additional VA examination to determine the nature and etiology of the claimed low back disability.  A VA examination was conducted in April 2008, but no cause or underlying disability was identified to account for the Veteran's complaints of low back pain.  Since the April 2008 VA examination, the Veteran has received treatment at the San Antonio and El Paso VA Medical Centers (VAMCs) and clinical records from these facilities document diagnoses of lumbar degenerative joint disease and a chronic back strain.  As the record now establishes a current chronic low back disability, an additional VA examination is necessary to determine the etiology of the diagnosed low back disorders.  

Finally, on his June 2007 claim for service connection, the Veteran indicated that he received treatment for his bilateral knee and low back conditions with German health care providers from 1988-2006.  Upon remand, he should be asked to submit treatment records from these German facilities or to provide medical release forms to allow VA to request the records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the RO on the issues of entitlement to service connection for a low back disability and bilateral knee disabilities.

2.  Contact the Veteran and request that he submit records from any German health care providers who have treated the claimed back and knee disabilities, to include Dr. Sclickel in Gressen, Germany.  

As an alternative, also provide the Veteran with medical release forms and request that he complete them to authorize VA to obtain complete medical records from the German physicians who have treated the disabilities on appeal.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back disability.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether it at least as likely as not (i.e., probability of 50 percent) that any diagnosed low back disability was incurred in or aggravated by any incident of active duty service.

The current record includes diagnoses of lumbar arthritis, a lumbar strain, and associated radiculopathy.  A current chronic disability is therefore established and a medical opinion addressing the etiology of the diagnosed conditions is required.  A complete rationale must accompany all medical opinions. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







